UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-6447
JERRY ALLEN BAILEY,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                  (CR-94-111, CA-99-495-3-MU)

                  Submitted: September 29, 2000

                      Decided: October 18, 2000

   Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Jerry Allen Bailey, Appellant Pro Se. Brian Lee Whisler, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BAILEY

                              OPINION

PER CURIAM:

   Jerry Allen Bailey seeks to appeal the district court’s order dismiss-
ing without prejudice his motion filed under 28 U.S.C.A. § 2255
(West Supp. 2000). We note that Bailey’s prior § 2255 motion, filed
before he was sentenced, does not trigger the requirement of authori-
zation from this court to file a second or successive 28 U.S.C. § 2255
motion. See id.; See O’Connor v. United States, 133 F.3d 548, 550
(7th Cir. 1998). Accordingly, we grant a certificate of appealability
and vacate the district court’s order requiring authorization from this
court for Bailey’s instant § 2255 motion. The case is remanded for
further proceedings not inconsistent with this opinion. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                        VACATED AND REMANDED
                          UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-6447
JERRY ALLEN BAILEY,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                  (CR-94-111, CA-99-495-3-MU)

                  Submitted: September 29, 2000

                      Decided: October 18, 2000

   Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Jerry Allen Bailey, Appellant Pro Se. Brian Lee Whisler, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BAILEY

                              OPINION

PER CURIAM:

   Jerry Allen Bailey seeks to appeal the district court’s order dismiss-
ing without prejudice his motion filed under 28 U.S.C.A. § 2255
(West Supp. 2000). We note that Bailey’s prior § 2255 motion, filed
before he was sentenced, does not trigger the requirement of authori-
zation from this court to file a second or successive 28 U.S.C. § 2255
motion. See id.; See O’Connor v. United States, 133 F.3d 548, 550
(7th Cir. 1998). Accordingly, we grant a certificate of appealability
and vacate the district court’s order requiring authorization from this
court for Bailey’s instant § 2255 motion. The case is remanded for
further proceedings not inconsistent with this opinion. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                        VACATED AND REMANDED